Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, specifically any detector or sensors associated therewith [clm 11] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract both exceeds the word length and includes the implied phrasing “The invention concerns” which should be avoided.  In addition the use of reference characters in the abstract is not a requirement, however they add to the word count.

The specification should also include a cross reference to related applications at the beginning, see the top of column 1 in prior art document USP 10,781,797 as an example.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 references “the surface of the body element” and “surface of the adjuster element”.  While this is referencing the “respective surfaces” of claim 1 this is the first time the surfaces are referenced individual and could cause confusion.  It is suggested .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the claims use “biasing means” followed by function [clm 1] and “retaining means” followed by function [clm 6] which is invoking 35 USC 112 (f).  In light of the disclosure these are being limited to spring type elements for the biasing means and forms of retaining devices that act as limit stops to limit the range of motion of the stem relative to the adjuster element.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While enabling for a control unit the disclosure does not provide any specific detail relative to the structural requirements of the control unit.  Specifically the disclosure does not indicate the types of sensors or detectors and how these would be arranged in the overall product (what are they connected to and do they actual detect the parts).  Since the specification only generally describes detecting a status change and then generating a signal and is absent of the specifics of the sensors and how they are located and positioned in the overall device one having ordinary skill in the art would not know what actual structural configuration of the parts Applicant had possession of at the time of filing.  The claimed invention is a structural apparatus however the structure of the control unit, specifically how parts thereof are arranged in the structural apparatus, has not been provided and thus this portion of the invention has not been conveyed to one skilled in the art in such a way that the actual configuration of the invention is understood.  A control unit includes a number of parts, including sensors, while a general computer control would be within the level of ordinary skill this is not what the claims are being directed toward, the claims are directed toward a yaw system with a unit that can determine a translation of the body element, how this is specifically done and with what components and how those components are arranged in the yawing system has not been described.  Applicant does provide a list of optional sensors but again this doesn’t provide any disclosure on how these are actually being configured within the device, the where or what the sensors are being attached to would be critical in making the actual structural apparatus and thus would have to be provided to one having ordinary skill in the art so that what Applicant was seeking to structurally indicate as the invention with the control unit would be known.  In other words the disclosure does not provide any specific information regarding how the features of the control unit that are necessarily to the bearing side of the invention are incorporated into the device or if no other parts are required the disclosure does not describe how the translation of the body element is actually being determined by the control unit.  What is required for the control unit to determine the translation of the body element and where is this part located in the system? Is it inside the bearing or outside the bearing?  How is it positioned and attached so that it can determine the translation?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen, WO2017/162250.  See US equivalent 10,781,797 for line citations.
Regarding claim 1, Sorensen discloses a bearing unit (each unit in figures 4-7) for a bearing assembly of a yawing system of a wind turbine (see title), the wind turbine comprising a tower (2) and a nacelle (3) connected by the yawing system (see figures 2 and 3 showing location at top of tower the full assembly), wherein the yawing system comprises a gear ring (10) comprising gear-toothed arrangement configured to interact with a gear wheel (11) of a motor (12) to allow orientation of the nacelle with respect to the tower (intended use), the bearing unit comprising: an adjuster element (38) arranged to be moveably secured to the bearing assembly; a body element (43/44 head and shaft supported by spring 45) translatable relative to the adjuster element (can translate by the biasing force provided by the spring); a bearing element (34) in contact with the body element, the bearing element comprising a bearing surface (top surface in figure 8) for contacting a surface of the gear ring during use (contacts flange portion 13 of the gear 10); and, a biasing means (spring 45) positioned between the body element and the adjuster element for applying a tension force to the bearing unit to bias the bearing element into contact with the surface of the gear ring during use (spring 45 under normal conditions bias the element 34 and 43/44 upward), wherein the adjuster element is configured to adjust the tension force applied to the bearing unit by controlling the translation of the body element (the adjuster is tighten to provide the proper tension or biasing force, see column 15, lines 23-51), the bearing unit being configured such that respective surfaces of the adjuster element and the body element are visible during use (the adjuster element 38 and as shown in figure 9 there is a hole in the adjuster that allows the body element to be visible or seen).
Regarding claim 3, Sorensen discloses that when the bearing unit is installed in the bearing assembly the surface of the body element is configured to move upwards or downwards relative to surface of the adjuster element to indicate that tension force applied to the bearing unit has decreased (as in the instant application the movement of the adjuster element changes the biasing force and compresses the spring, the spring force the bias the body element away from the adjuster, thus the body element can move upwards or downward relative to the adjuster element and thus relative to any surface of the adjuster element, the use of the hole in the adjuster element 38 can further be used as a visual reference point to check the location of the body element  (is it touching adjuster or not, is it too far away etc.) in much the same way that the invention by Applicant is a visual inspection feature).
Regarding claim 4, Sorensen discloses that the respective surfaces comprise end surfaces of the adjuster element (bottom of 38 in figure 8 for example) and the body element (bottom of 44 that can be seen through the hole in 38).
Regarding claim 7, Sorensen discloses that the adjuster element (38) comprises an inner surface (bottom surface of the closed bore portion of 38 in which 44 is placed, where the end of 44 can contact 38) for limiting the translation of the body element towards the adjuster element (provides a stop limiting movement of the body element in the direction toward the adjuster or downward in figure 8).
Regarding claim 8, Sorensen discloses that the bearing surface (top of 34) is arranged to contact a lower surface (42) of the gear ring during use.
Regarding claim 9, Sorensen discloses a bearing assembly for a yawing system of a wind turbine (see claim 1 which indicates all the parts of the turbine listed in the preamble of the claim), the bearing assembly comprising a bearing unit according to claim 1.  Claim 9 is only requiring a full bearing assembly that includes the bearing unit, the assembly of Sorensen is made of multiple bearing units formed together to make a bearing assembly.
Regarding claim 10, Sorensen discloses a yawing system for a wind turbine, the yawing system comprising a bearing assembly according to claim 9 (Sorensen disclose that the bearing assembly shown is part of the yaw system, see the title, abstract, background and detailed description that all describe the unit as part of a yaw system).
Regarding claim 13, Sorensen discloses a wind turbine comprising a yawing system according to claim 10 (see claim 1 that indicates the location of the wind turbine structure).
Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656